                                           Case 4:20-cv-01870-JST Document 5 Filed 04/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN GERARDO RAMIREZ AND                         Case No. 20-cv-01870-JST
                                         LETICIA OROZCO RAMIREZ,
                                   8                    Appellants,                         ORDER TO SHOW CAUSE WHY
                                   9                                                        CASES SHOULD NOT BE
                                                 v.                                         CONSOLIDATED
                                  10
                                         CALIFORNIA FRANCHISE TAX                           Re: ECF No. 3
                                  11     BOARD,
                                                        Appellee.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Appellee California Franchise Tax Board (CFTB) has filed a “Notice of Related Case,”

                                  15   ECF No. 3, pointing to an appeal of an order entered in the bankruptcy case underlying the instant

                                  16   proceedings, see Ramirez v. Cal. Franchise Tax Bd., No. 20-cv-01873-JST. CFTB argues that the

                                  17   related case, which is already assigned to the undersigned, “involves the same parties and common

                                  18   legal issues” and suggests that “the cases may warrant consolidation to help reduce unnecessary

                                  19   duplication of judicial resources.” ECF No. 3 at 1-2.

                                  20          The Court now orders Appellants to show cause as to why the cases should not be

                                  21   consolidated pursuant to Federal Rule of Civil Procedure 42(a). Any opposition should be filed by

                                  22   April 29, 2020. If no opposition is filed by that date, the Court will consolidate the cases.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 15, 2020
                                                                                        ______________________________________
                                  25                                                                  JON S. TIGAR
                                  26                                                            United States District Judge

                                  27

                                  28
